Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 29, 2022

                                      No. 04-22-00569-CR

                                Richard Alexander VALLEJO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR10924
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
         When we granted court reporter Mary Beth Sasala’s first request for an extension of time
to file the record, we set the record due on November 28, 2022. On the once-extended due date,
she filed a second request for additional time to file the record.
     The request is GRANTED. See TEX. R. APP. P. 35.3(c). The reporter’s record is due on
December 28, 2022. See id.
        If the reporter’s record is not filed with this court by December 28, 2022, any further
requests for additional time to file the record must be accompanied by a signed, written status
report regarding the progress on this appeal.
       The report must describe the transcript by day with the date, description, page counts, and
remarks for each day. The page counts must include the total number of pages, the number of
pages edited, proofread, and formatted into the required electronic form (including bookmarks).
The report may describe any unusual aspects of the record. The report must describe any
problems the court reporter reasonably believes may delay the completion of the record beyond
the extended date. A preferred form for the status report, with an accompanying example, is
attached.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court